BENTON, J.,
concurring in judgment.
Florida Rule of Juvenile Procedure 8.270 appears in Part II of the rules, which is devoted to “DEPENDENCY AND TERMINATION OF PARENTAL RIGHTS PROCEEDINGS.” Florida Rule of Juvenile Procedure 8.270(b)(1) does not pertain to delinquency proceedings — governed by Part I of the juvenile procedure rules — and does not authorize the state to seek the relief it sought and obtained here.
Florida Rule of Juvenile Procedure 8.135 (“Correction of Disposition or Commitment Orders”), the rule that does apply in delinquency proceedings, contains a specific limitation that the order under review failed to heed: “Motions may be filed by the state under this subdivision only if the correction of the error would benefit the child or to correct a scrivener’s error.” Fla. R. Juv. P. 8.135(b).